Title: To Thomas Jefferson from Alexander McClurg, 27 October 1808
From: McClurg, Alexander,Irwin, John
To: Jefferson, Thomas


                  
                     Sir.... 
                     Pittsburgh, Oct 27 1808.
                  
                  In behalf of the young republicans of this portion of our state, and by their appointment, we address you—and tender to you the expression of their warmest gratitude, attachment and esteem, so justly due to your personal character—with this imperfect testimony of their highest approbation of the manner in which you have discharged the arduous duties of your official trust.
                  We cannot, we conceive, highly enough appreciate the wisdom with which you have superintended our national affairs; whilst we are necessarily unacquainted with many difficulties surmounted in conducting our government thus far in honorable safety through a perilous series of events, where that wisdom could find so few resources in the examples of other nations and other times.
                  We have uniformly been of opinion, that those steps taken by you, and those associated with you in the functions of government, to interclude exportation, of which the policy and safety had both ceased; were fully justified in, by the circumstances to which they owed their adoption. When the only question that presented itself to the rulers of a people who were determined never to surrender their independence, was, whether to meet in an uprepared condition, the clamaties of a war, or place a temporary interdiction upon our commercial intercourse with the ungenerous and overbearing, as well as ambitious nations of Europe, whose violations of the law of nations threatened its extinction: we were pained only by the principle, which in the minds of some could dictate hesitation, as to the justice & sound policy of the course adopted.
                  For our own part, indeed, it would ill become us, who have pledged our sacred honors, to support with our lives and fortunes, every measure that our government might take, in resisting the insults and aggressions of the British nation government; were we to adopt a conduct we so much despise in a few, weak, avaricious, and selfish men among us, and complain of the inconveniences we feel among the consequences of these measures. It is not sufficient to say we do not—We submit to them, with that pleasure of honest pride, which every man must feel, who performs what becomes his duty, without one hesitating struggle of regret.
                  Much, we acknowledge, we owe to our country; and something we may be called to pay:—and we would be wanting in honest feeling, if at a period like the present, when war’s convulsive calamities scourge the wretched inhabitants of devoted Europe, and flash their terrors along the western horizon, we were to forget the heaven inspired patriots, who atchieved our liberties, our safety, and our national honor; or the principles that prompted them to action. To you, and such as yet remain on this side the grave, the cup of gratitude is full. As for those whom heaven has called to the mansions of rest, the melancholy remembrance of their lost virtues, shall not perish here.
                  But men of military prowess and deeds of martial enterprise claim not our exclusive attention. Alas! that the wise and reflecting should have so much reason to regret, that the mass of mankind are caught with the dazzling display of ruinous heroism, whilst they too frequently neglect to appreciate the mild exercise of more useful virtues! Let it then be, for this age, that owes so much to the general diffusion of correct principles, to evince a contrary spirit, that must result equally to their interest and their honor. To you it is left, to shew the fairest example for it to posterity.
                  Permit us here, in justice to our own feelings, to add, that however a few may be pleased at the prospect of a change, from motives, that for the honor of our nation we would not carefully scrutinize; for our part, we can only feel uneasiness at being about to lose a ruler, from whom so much benefit has been received, & from whom so much yet remained to be expected.
                  We beg also, to relieve ourselves from the idea, of entertaining the slightest suspicion, that you can be affected by any thing which we, in the inexperience of youth, could possibly offer—whilst you look to your own heart, in the consciousness that its feelings are right, for the only permanent source of grateful approbation. But it is thought advisable, by those to whom we our appointment, at this crisis, when the nation is agitated, perhaps by the circumstances of a novel situation; to transmit to you our opinion of the cause that led to it. Here then, we have set an example, in expressing the sentiments of this portion of the nation, by an attempt intentionally good, however eventually ineffective.
                  We rest then in humble confidence, that the power which disposes of men and nations, according to its own wise purposes, will direct for the best, all things that you have hitherto done for us; & grant you a remuneration, which the gratitude of the people, however lasting, and cordial, cannot bestow. 
                  With Sentiments of the highest esteem, we remain your fellow Citizens, &c
                  
                     Alex: M’Clurg. 
                     John Irwin 
                     
                     Jas. C. Gilleland 
                     
                     Leonard Dobbin 
                     
                     John Wills 
                     
                     E: Pentland.
                  
               